Voto particular disidente emitido por la
Jueza Asociada Se-ñora Pabón Charneco,
al cual se unieron los Jueces Aso-ciados Señores Kolthoff Caraballo y Rivera García.

No matter how far you have gone on a wrong road, turn back.

—Proverbio turco—
No hay razón para suavizar las verdaderas palabras que merece la Resolución que se certifica hoy: vergüenza institucional. Otra vez se afectan los que menos se lo me-recen y las malas decisiones que se tomaron en los pasillos del Poder se pagan en los lugares humildes de nuestra Rama. En mi disenso de la Resolución que solicita un au-mento en los aranceles de los tribunales de Puerto Rico expresé que “nubes de tormenta se asoman en el horizonte. Solo espero que exista todavía una fibra moral fuerte en el *474seno de este Tribunal para enfrentarlas”.!1) Resulta que las nubes no estaban tan al horizonte, sino que se ha formado un huracán en nuestra Rama Judicial. ¿La fibra moral que se necesitaba para combatirlo? Inexistente.
Ante el atropello que se anuncia hoy, no queda más que DISENTIR con todas las energías que me quedan.
I
La Resolución que antecede es secuela del mismo proce-dimiento que describí en mi Voto particular disidente de In re Aprob. Derechos Arancelarios RJ, 192 DPR 397 (2015). Se trabajó a través de sobres marcados como “Confiden-cial” y reuniones extraordinarias del Pleno en donde se dis-cutió lo que a todas luces se sabe desde el año pasado: que el presupuesto de la Rama Judicial para el año fiscal en curso se redujo por más de cincuenta millones de dólares ($50,000,000).
En los últimos días, la Mayoría que hoy avala la Reso-lución que antecede optó por actuar a la ligera y escogió el camino más corto: atropellar a los empleados de nuestra Rama Judicial; esos servidores que con su esfuerzo y sen-tido de compromiso garantizan el funcionamiento de nuestro sistema. A la luz del incidente de seguridad que ocurrió en la sede de este Tribunal la semana pasada, se solicitó posponer por menos de un día laborable la certifi-cación de la Resolución de epígrafe. Aun cuando se logró la posposición, se acusó a esta servidora y a los compañe-ros Jueces disidentes de poner en jaque el pago de los beneficios económicos a los que son acreedores los emple-ados públicos de nuestra Rama. El atropello contra nues-tros empleados públicos llegó incluso a los despachos del Tribunal Supremo. Ello con el único fin de justificar lo injustificable.
*475No cuestiono el hecho de que nuestra Rama se encuen-tra sumida en una crisis presupuestaria sin precedentes. Los efectos de la tormenta socioeconómica que arropa a la Isla también se han sentido en la Rama Judicial de ma-nera contundente. En ese sentido, evidentemente se nece-sitan tomar medidas responsables para cumplir con las obligaciones institucionales de la Rama Judicial, así como con los servicios constitucionales que se le deben al Pueblo de Puerto Rico. Ciertamente el Poder para atajar esta crisis le pertenece a este Tribunal. Se nos ha delegado este Poder bajo la premisa que se ejercerá de manera responsa-ble con los mejores intereses del Pueblo como norte. La-mentablemente, una Mayoría de los miembros de este Tribunal, al igual que con la solicitud de aumento en los aranceles judiciales, han sucumbido a la arbitrariedad la-cerando con ello la confianza del Pueblo en esta institución. La necesidad de las medidas que se necesitan para atajar la crisis fiscal que enfrenta nuestra Rama no representa una luz verde para actuar a la ligera y sin un grado de empatia básico. No obstante, cinco (5) Jueces de este Tribunal optaron por actuar apresuradamente al tomar las medidas “fáciles” en lugar de sentarse a dilucidar, con la seriedad que se merece, si existen otras alternativas a las que hoy se proponen. Así, hoy anuncian el recorte y la eventual eliminación del pago de exceso de balance de la licencia de enfermedad al cual son acreedores los emplea-dos de la Rama Judicial.
En la Resolución que antecede se expresa que la Rama Judicial ha tomado medidas para atajar gastos y atender la crisis presupuestaria. En todo momento, durante la dis-cusión del asunto de referencia los Jueces que hoy disenti-mos le solicitamos a la Jueza Presidenta un desglose deta-llado de los gastos institucionales de la Oficina de Administración de los Tribunales (OAT). Se nos contestó con generalidades y nunca se nos proveyó un documento concreto en el cual se pudieran apreciar los contratos que ha pactado la OAT durante este año fiscal.
*476Inconforme con ese proceder, visité el portal cibernético de la Oficina de la Contralora de Puerto Rico para realizar una investigación que me permitiera tomar una decisión informada en cuanto al asunto de epígrafe. Lo que encon-tré, muy a mi pesar, fue una cantidad enorme de contratos que pactó la OAT durante este año fiscal. Entre los contra-tos que pude encontrar —que en lo absoluto representan la totalidad de los gastos reales de la OAT— resaltan contra-tos ascendentes a casi medio millón de dólares en calidad de “Servicios Legales”.(2) Ello a pesar de que la OAT cuenta con una división interna de asuntos legales. Otro contrato que llama la atención es el pactado por “Servicios de Oficial de Prensa” con la firma Eje Puerto Rico, Inc. El 5 de agosto de 2014 se firmó un contrato vigente hasta el 30 de junio de 2015 por ciento cincuenta mil dólares ($150,000).(3) Por úl-timo, pude encontrar calidad de “Servicios de Trabajador Social, Consejero o Psicólogo” por trescientos ochenta y cuatro mil ochocientos ochenta y cinco dólares ($384,885), gastados en servicios de trabajador social.(4) Todos estos contratos se pactaron en .el año fiscal en curso, cuando ya la Rama Judicial conocía que se enfrentaba a una reduc-ción de más de cincuenta millones de dólares ($50,000,000) en su presupuesto. No me parece un ejercicio prudente del Poder que aún a sabiendas del estado precario del presu-puesto de nuestra Rama se despilfarre una cantidad tan exorbitante de dinero.
Ante este escenario, hoy una Mayoría toma la decisión sencilla: pasarle la factura a los empleados. Durante el mes en curso los empleados de la Rama Judicial tenían *477derecho al pago de exceso de balance de la licencia de enfermedad. Como es de conocimiento general, este pago se hace anualmente, por lo que la Rama Judicial debía tener presupuestado los fondos para cumplir con esa obligación. Ello a pesar de conocer que su presupuesto se redujo en una cantidad considerable. Hoy de un plumazo se elimina ese beneficio. Irónicamente —o cruelmente, podríamos decir— esa decisión la toma la misma mayoría que validó la re-forma del retiro de los empleados públicos.(5)
Ante ese escenario, ciertamente había que tomar medi-das para garantizar el pago de beneficios a nuestros empleados. Por eso es que asombra que se esperara hasta el mes en que el pago estaba programado para certificar a la ligera las Resoluciones de epígrafe con las cuales se hace viable pagar solamente una parte del beneficio al que tie-nen derecho los empleados. Aparentemente, la cantidad descomunal de gastos que están ocurriendo en la OAT, a pesar de que se sabía que la Rama Judicial se enfrentaba a una reducción presupuestaria, no son ni alarmantes ni dig-nos de cuestionarse para una Mayoría de este Tribunal.
Es verdaderamente frustrante que, a pesar de que los contratistas privados de la OAT han continuado recibiendo sus contratos, hoy una Mayoría decida recortar beneficios económicos a nuestros empleados. Es evidente que no se pensó en ellos hasta el último momento: los contratos para entes privados se continuaban firmando y nuestros servi-dores públicos se quedaron para el final para recibieron las sobras. Lo más triste de todo este asunto es que, a pesar de ello, estoy segura que mañana continuarán sirviéndole al Pueblo de Puerto Rico con el mismo amor y dedicación. Más allá de todo el asunto legal pertinente, me parece muy difícil defender la decisión de hoy desde un punto de vista puramente moral.
*478II
En esencia, el lamentable escenario al cual se enfrentan de ahora en adelante nuestros empleados ocurre debido a un ejercicio arbitrario del Poder institucional. Hoy una Mayoría de este Tribunal decidió emprender el camino más cómodo. En lugar de exigir un análisis sosegado y una in-vestigación seria y transparente de los gastos de la Rama Judicial, optaron por pasarle la carga a nuestros servido-res públicos en vez de mirar primero si los intereses priva-dos que hacen negocios con nuestra Rama debían sentir también los efectos de la crisis económica. “El Poder y esos intereses fueron al campo un día”. Evidentemente, con la Resolución que antecede, más pudieron los intereses que el sudor de nuestros empleados. Debido a que me rehúso pa-sarles la factura a nuestros servidores públicos, disiento.
— O —

(1) In re Aprob. Derechos Arancelarios RJ, 192 DPR 397 (2015), voto particular disidente de la Jueza Asociada Señora Pabón Charneco.


(2) Véase Oficina del Contralor, Contratos de la Oficina de Administración de los Tribunales (OAT) Números 2015-00001, 2015-000063, 2014-000039, 2015-000003, 2015-000008, 2014-000236, 2015-000011, 2015-000081, 2015-000048, 2015-000240, 2015-000043, 2014-000105 y 2015-000015.


(3) Véase Oficina del Contralor, Contrato de la OAT Número 2015-00041, de 5 de agosto de 2014, vigente hasta el 30 de junio de 2015.


(4) Véase Oficina del Contralor, Contratos de la OAT Números 2014-000225, 2015-000004, 2015-000016, 2015-000031, 2015-000051, 2015-000007, 2015-000032, 2015-000046 y 2014-000022.


(5) Véase Trinidad Hernández et al. v. ELA et al., 188 DPR 828 (2013). Esto con excepción de la Jueza Asociada Oronoz Rodríguez, quien no formaba parte de este Tribunal en ese momento.